 1                                                                Hon. Richard A. Jones
 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 6

 7   UNITED STATES OF AMERICA,
                                                     No. CR19-128RAJ
 8                         Plaintiff,

 9           v.                                      ORDER CONTINUING TRIAL
                                                     DATE AND EXTENDING
10   CHARLES LONG,                                   PRETRIAL MOTIONS
                                                     DEADLINE
11                         Defendant.

12

13        THIS MATTER comes before the Court on the parties’ Joint Motion to
14   Continue Trial Date and to Extend Date for Filing Pretrial Motions (Dkt. #17). The
15   Court has reviewed the parties’ motion, and the files and pleadings herein, and being
16   fully advised finds as follows:
17          A. Taking into account the exercise of due diligence, a failure to grant a

18   continuance in this case would deny counsel for the defendant the reasonable time

19   necessary for effective presentation due to counsel’s need for more time to review
     the evidence, consider possible defenses, and gather evidence material to the
20
     defense, as set forth in 18 U.S.C. 3161(h)(7)(B)(iv);
21
            B. Failure to grant such a continuance in this proceeding would likely result
22
     in a miscarriage of justice, as set forth in 18 U.S.C. 3161(h)(7)(B)(I);
23
            C. The additional time requested is a reasonable period of delay, as the
24
     defendant has requested more time to prepare for trial, to investigate the matter, to
25
     gather evidence material to the defense, and to consider possible defenses;
26


      ORDER CONTINUING TRIAL DATE AND
      EXTENDING PRETRIAL MOTIONS DEADLINE - 1
 1          D. The ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier
 3   trial, as set forth in 18 U.S.C. 3161(h)(7)(A); and
 4          E. The additional time requested between the current trial date of October 7,

 5   2019 and the new trial date is necessary to provide counsel for the defendant the

 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all
     of the facts set forth above.
 7
            IT IS THEREFORE ORDERED that the parties’ joint motion (Dkt. #17) is
 8
     GRANTED. The trial date in this matter shall be continued from October 7, 2019,
 9
     to February 18, 2020.
10
            IT IS FURTHER ORDERED that all pretrial motions, including motions in
11
     limine, shall be filed no later than January 16, 2020.
12
            IT IS FURTHER ORDERED that the period of delay from the date of this
13
     order to the new trial date of February 18, 2020, is excludable time pursuant to 18
14   U.S.C. 3161(h)(7)(A) and (h)(7)(B)(iv).
15          DATED this 18th day of September, 2019.
16

17                                                     A
                                                       The Honorable Richard A. Jones
18                                                     United States District Judge

19

20

21

22

23

24

25

26


      ORDER CONTINUING TRIAL DATE AND
      EXTENDING PRETRIAL MOTIONS DEADLINE - 2
